Filed 6/22/22 P. v. Licona CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B313850
                                                                         (Super. Ct. No. 2020005053)
     Plaintiff and Respondent,                                                (Ventura County)

v.

ROSENDO GOMEZ LICONA,

     Defendant and Appellant.


      Rosendo Gomez Licona appeals a judgment following
conviction of four counts of sexual intercourse with a child 10
years old or younger, one count of oral copulation with a child 10
years old or younger, eight counts of lewd act on a child under the
age of 14 years with a multiple victim finding, and one count of a
lewd act on a child who was 14 or 15 years old. (Pen. Code,
§§ 288.7, subds. (a) & (b), 288, subd. (a), 667.61, subd. (e)(4), 288,
subd. (c)(1).)1


       All statutory references are to the Penal Code unless
         1

otherwise stated.



                                                    1
      This appeal concerns 14 sexual offenses that Licona
committed against two of his girlfriend’s young daughters.
Licona raises three evidentiary claims and also challenges
imposition of fines, over objection, pursuant to People v. Dueñas
(2019) 30 Cal.App.5th 1157. We reject his arguments but order
the minute orders and abstract of judgment amended to correct a
misleading description of four counts of sexual intercourse with a
child under the age of 10 years. (§ 288.7, subd. (a).) We
otherwise affirm.
           FACTUAL AND PROCEDURAL HISTORY
      Maria P. and her five minor children, including Jane Doe 1
and Jane Doe 2, lived in an apartment in Ventura. Licona dated
Maria P. and later moved into the apartment with the family.
      When Jane Doe 1 was 11 or 12 years old, Licona began to
touch her breasts and buttocks. He also touched her groin area
over her underwear. On two occasions, Licona took Jane Doe 1’s
hand and placed it inside his pants on his penis. The
molestations occurred generally between December 2009 and
December 2012, a three-year period. Following the final
touching, when Jane Doe 1 was 14 years old, she telephoned the
police department and reported the molestations (counts 9
through 14).
      Jane Doe 2 testified that on one occasion, she saw Licona
“hump[]” Jane Doe 1 as she was sleeping. Maria P. also testified
that she saw Licona attempt to touch Jane Doe 1’s chest as he
closed a nearby window. Licona admitted to his coworker that he
had touched Jane Doe 1’s breasts.
      Jane Doe 2 testified that when she was 10 years old or
younger, Licona had sexual intercourse with her. This occurred
on four occasions in his rented room in Oxnard. He also forced




                                2
her to orally copulate him another time in the bathroom of the
family home. On another occasion, Licona touched her nude body
as she bathed, and at other times rubbed her thigh. Jane Doe 2
then began to shower while clothed. These sexual assaults
generally occurred from July 2009 through July 2012. Jane Doe
2 eventually reported the sexual assaults to a Ventura police
officer who mentored her youth sports program (counts 1 through
8).
       At trial, Doctor Veronica Thomas testified concerning the
Child Sexual Abuse Accommodation Syndrome (CSAAS). She
stated that a child may delay disclosure of abuse and may also
falsely deny abuse to avoid responsibility for consequences that
others may suffer from disclosure. Thomas also explained the
five components of CSAAS: secrecy, helplessness,
accommodation, disclosure, and recantation. She testified that
CSAAS is “not a diagnosis and . . . not a medical syndrome in any
way.”
       Licona questioned Thomas regarding the early history of
CSAAS. Thomas responded that Doctor Roland Summit first
published his CSAAS theories in 1982 or 1983, and asserted,
“[C]hildren don’t lie about this. It’s always true.” Licona did not
object to this response. Thomas continued and later stated that
Summit emphasized that CSAAS could not be used to determine
whether a child had been abused.
       The jury convicted Licona of four counts of sexual
intercourse with a child 10 years old or younger, one count of oral
copulation with a child 10 years old or younger, eight counts of
lewd act on a child under the age of 14 years with a multiple
victim finding, and one count of a lewd act on a child who was 14
years old. (§§ 288.7, subds. (a) & (b), 288, subd. (a), 667.61, subd.




                                  3
(e)(4), 288, subd. (c)(1).) The trial court sentenced Licona to a
determinate term of 20 years plus an indeterminate term of 115
years to life. Over defense objection, it also imposed a $4,050
restitution fine, a $4,050 parole revocation restitution fine
(suspended), and a $27,200 sex offender fine, among others.
(§§ 1202.4, subd. (b), 1202.45, 290.3.) The court awarded Licona
589 days of presentence custody credit.
       Licona appeals and contends that the trial court erred by:
1) permitting details of Jane Doe 1’s fresh complaint; 2) excluding
evidence of his denials made during a pretext telephone call; 3)
admitting evidence of CSAAS; and 4) imposing $58,450 fines and
penalty assessments. In arguing that the errors were prejudicial,
Licona points to inconsistencies in the testimonies of the victims
and their mother as well as the likelihood of faded memories and
the mother’s desire for revenge. He also argues denial of his
constitutional rights pursuant to the federal and state
constitutions.
                             DISCUSSION
                                   I.
       Licona asserts that the trial court erred by admitting
details, over defense objection, of Jane Doe 1’s fresh complaint
made to her mother. Maria P. testified that Jane Doe 1 reported
that Licona touched her back and shoulders and perhaps her
breasts. (Maria P. was unsure about the touching of breasts and
could not recall.) Licona argues that Maria P. was limited to
testifying that Jane Doe 1 reported that he “touched” her,
without more. He contends the error is prejudicial pursuant to
any standard of review and denied him due process of law and a
fair trial.




                                 4
       We review the trial court’s exercise of discretion in
admitting or excluding evidence for an abuse of discretion, i.e.,
whether the court exercised its discretion in an arbitrary,
capricious, or patently absurd manner resulting in a miscarriage
of justice. (People v. Rodriguez (1999) 20 Cal.4th 1, 9-10.)
       In People v. Brown (1994) 8 Cal.4th 746, 749-750, our
Supreme Court defined the fresh complaint doctrine as: “[P]roof
of an extrajudicial complaint, made by the victim of a sexual
offense, disclosing the alleged assault, may be admissible for a
limited, nonhearsay purpose – namely, to establish the fact of,
and the circumstances surrounding, the victim’s disclosure of the
assault to others – whenever the fact that the disclosure was
made and the circumstances under which it was made are
relevant to the trier of fact’s determination as to whether the
offense occurred.” The fact of complaint does not include details
of the incident, but does include evidence demonstrating the
complaint related to the matter being inquired into and was not a
complaint foreign to the subject. (Id. at p. 756.) Consequently,
“the alleged victim’s statement of the nature of the offense and the
identity of the asserted offender, without details, is proper.”
(People v. Burton (1961) 55 Cal.2d 328, 351.)
       The trial court did not abuse its discretion by admitting
Jane Doe 1’s statements to Maria P. as a fresh complaint. Jane
Doe 1 identified her sexual offender and the nature of the sexual
offenses committed without details or further description.
(People v. Burton, supra, 55 Cal.2d 328, 352 [rejection of
argument of inadmissible detail that defendant forced victim to
play with his penis].) Jane Doe 1 provided no more details on
each act beyond those necessary to identify the particular sexual
acts committed. That is, she provided a “statement of the




                                 5
asserted fact without any further description.” (Id. at p. 352.)
Testimony to the bare fact that the victim made a complaint as to
an unspecified subject matter “on its face would be meaningless.”
(Id. at p. 351.) Admission of the complaint here does not exceed
the limits of the fresh complaint rule.
                                  II.
       Licona contends that the trial court prejudicially erred by
excluding defense evidence that he denied accusations made
during a police-arranged pretext telephone call with Jane Doe 1.
He claims the exclusion denied him a fair trial and due process of
law.
       The trial court did not err by sustaining the prosecutor’s
objection to this evidence because the evidence was offered for the
truth of the matter asserted therein and constituted inadmissible
hearsay. (Evid. Code, § 1200, subd. (a); People v. Grimes (2016) 1
Cal.5th 698, 710-711 [general rule regarding hearsay evidence].)
The denial also was not offered against Licona, the declarant, as
required by Evidence Code section 1220. (People v. Williamson
(1977) 71 Cal.App.3d 206, 214.)
       Exclusion of this evidence did not deny Licona the right to
present a defense. A defendant’s right to present evidence is not
unlimited and is subject to reasonable restrictions. (United
States v. Scheffer (1998) 523 U.S. 303, 308 (plur. opn. of Thomas,
J.); People v. Wolfe (2018) 20 Cal.App.5th 673, 691.) Application
of evidentiary rules do not abridge an accused’s right to present a
defense as long as they are not arbitrary or disproportionate to
the purposes they are designed to serve. (Ibid.)
       Moreover, a hearsay statement remains hearsay even if the
statement is summarized rather than quoted. (People v. Sanchez
(2016) 63 Cal.4th 665, 694.) “[T]estimonial statements do not




                                6
become less so simply because [a witness] summarizes a verbatim
statement.” (Ibid.)
      For the first time on appeal, Licona asserts that his denials
had independent significance and were admissible for
nonhearsay purposes, similar to a fresh complaint or a
contractual acceptance. He has forfeited this argument, however,
because he did not raise it in the trial court. (People v. Jones
(2017) 3 Cal.5th 583, 603 [refusing to address new theory of
admissibility for evidence excluded at trial].)
                                 III.
      Licona argues that the trial court committed prejudicial
error by admitting CSAAS evidence over defense objection. He
asserts that the evidence was more prejudicial than probative
pursuant to Evidence Code section 352, and Thomas’s testimony
exceeded the scope of CSAAS evidence. Licona contends that the
error denied him due process of law and a fair trial.
      The trial court did not abuse its discretion by admitting
CSAAS evidence. California courts have consistently admitted
CSAAS evidence in sexual abuse cases. (People v. McAlpin (1991)
53 Cal.3d 1289, 1300-1301; People v. Munch (2020) 52
Cal.App.5th 464, 466 [“CSAAS evidence is a valid and necessary
component of the prosecution case in matters involving child
abuse”].) We recently rejected claims similar to those made here
in Munch (id. at p. 468), and People v. Gonzales (2017) 16
Cal.App.5th 494, 503-504. Here the CSAAS evidence was
relevant to explain the victims’ delay in reporting the
molestations. CSAAS evidence “is admissible to rehabilitate . . .
witness’s credibility when the defendant suggests that the child’s
conduct after the incident is inconsistent with her testimony
claiming molestation.” (Gonzales, at p. 503.)




                                7
       Moreover, Licona did not object to Thomas’s historical
testimony that he elicited regarding CSAAS – that Summit
believed that “children don’t lie about [sexual abuse].” He has
forfeited this particular argument.
                                 IV.
       Licona contends that the trial court abused its discretion by
imposing a $4,050 restitution fine and a $27,200 sex offender
fine, plus penalty assessments, over his objection pursuant to
People v. Dueñas, supra, 30 Cal.App.5th 1157. He claims that the
court did not consider his inability to pay prior to imposing the
fines.2
       The proper framework for analysis of an excessive and
punitive fines argument is the Eighth Amendment. (People v.
Aviles (2019) 39 Cal.App.5th 1055, 1067-1072 [analysis of
asserted punitive fines pursuant to excessive fines clause].) In
considering whether a fine is constitutionally disproportionate,
the trial court must consider the defendant’s culpability, the
relationship between the harm and the penalty, the penalties
imposed in similar statutes, and the defendant’s ability to pay.
(Id. at p. 1070.)
       Here Licona’s fines were not grossly disproportionate to his
14 sexual offenses against two children committed over a period
of three years. Licona’s prison sentence exceeds 100 years and,
by comparison, the amounts of his fines are minor. Any prison
wages he may earn are relevant to his ability to pay. (People v.


      2The question whether the trial court must consider a
defendant’s ability to pay before imposing or executing fines, fees,
and assessments is presently pending before our Supreme Court
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted
November 13, 2019, S257844.



                                 8
Aviles, supra, 39 Cal.App.5th 1055, 1076.) Licona appears to be
able-bodied and was employed as a construction worker prior to
his incarceration. He also admitted to the trial court at
sentencing that he had paid his retained attorney $27,000 to
represent him at trial. In light of these circumstances, the fines
imposed are not constitutionally excessive.
                                 V.
      Licona requests that we direct the correction of minute
orders and abstract of judgment to eliminate any reference to
“sodomy” regarding counts 1 through 4, because his actions
involved sexual intercourse, not sodomy. The Attorney General
agrees. (People v. Mitchell (2001) 26 Cal.4th 181, 185-186
[transcript of oral proceedings prevails over minute order or
abstract of judgment].) Accordingly, we order the trial court to
correct the minute orders and abstract of judgment to delete any
reference to sodomy.
                           DISPOSITION
      The trial court shall correct the minute orders and abstract
of judgment to delete any reference to “sodomy” regarding counts
1 through 4, and forward the amended documents to the
Department of Corrections and Rehabilitation. We otherwise
affirm the judgment.
             NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:

             YEGAN, J.              PERREN, J.




                                9
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

               ______________________________


      Matthew Alger, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Wyatt E. Bloomfield and Michael C. Keller,
Deputy Attorneys General, for Plaintiff and Respondent.




                              10